Name: EFTA Surveillance Authority Decision No 100/98/COL of 2 April 1998 authorizing Iceland to adopt more stringent provisions concerning the presence of Avena fatua in cereal seed
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1998-08-20

 Important legal notice|E1998C0100EFTA Surveillance Authority Decision No 100/98/COL of 2 April 1998 authorizing Iceland to adopt more stringent provisions concerning the presence of Avena fatua in cereal seed Official Journal L 233 , 20/08/1998 P. 0037 - 0038EFTA SURVEILLANCE AUTHORITY DECISION No 100/98/COL of 2 April 1998 authorizing Iceland to adopt more stringent provisions concerning the presence of Avena fatua in cereal seed THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement, in particular Article 17 and Protocol 1(4)(d) thereof,Having regard to the Act referred to in point 3 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of cereal seed (Council Directive 66/402/EEC), and in particular Article 14(1a) thereof,Having regard to the Act referred to in point 9 of Chapter III of Annex I to the Agreement on the European Economic Area laying down special conditions concerning the presence of Avena fatua in fodder plant and cereal seed (Commission Directive 74/268/EEC),Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5(2)(d) and Protocol 1, Article 1(c) thereof,Having regard to a request submitted by Iceland,Whereas in this request, Iceland has stated that Avena fatua never has been observed in Iceland;Whereas there is nonetheless a plan to eradicate Avena fatua from crops grown in Iceland;Whereas the Act referred to in point 3 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of cereal seed (Council Directive 66/402/EEC) lays down tolerances as regards the presence of Avena fatua;Whereas it nevertheless permits EFTA States to subject seeds of their home production to requirements which are more rigorous;Whereas Iceland avails itself of this provision;Whereas Iceland should therefore be authorised to adopt more stringent provisions as regards the marketing of seeds originating in other Contracting Parties to the EEA Agreement;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Plants and Animal Feedingstuffs Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Iceland is authorised to prescribe that cereal seed may not be marketed in its territory unless it is accompanied by an official certificate issued in accordance with the provisions of Article 11 of the Act referred to in point 3 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of cereal seed (Council Directive 66/402/EEC) and complies with the conditions set out in Article 2 of the Act, referred to in point 9 of the aforementioned Chapter, laying down special conditions concerning the presence of Avena fatua in fodder plant and cereal seed (Commission Directive 74/268/EEC).2. Iceland shall notify the EFTA Surveillance Authority as to the date from which and the manner in which it intends to avail itself of the authorisation granted in point 1. The EFTA Surveillance Authority shall inform the other EFTA States thereof.3. This Decision shall enter into force on 1 May 1998.4. This Decision is addressed to Iceland.5. This Decision shall be authentic in the English language.Done at Brussels, 2 April 1998.For the EFTA Surveillance AuthorityHannes HAFSTEINCollege Member